Citation Nr: 0104039	
Decision Date: 02/09/01    Archive Date: 02/15/01

DOCKET NO.  00-00 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether the October 1996 award of dependency and indemnity 
compensation benefits to the appellant as surviving spouse of 
the veteran was clearly and unmistakably erroneous.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Hilary L. Goodman


INTRODUCTION

The veteran, who had active service from November 1942 to 
September 1944, died on September [redacted], 1996.
 
This appeal arises from a November 1997 administrative 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Houston, Texas, which implemented a June 1997 
proposal to terminate an October 1996 grant of dependency and 
indemnity compensation benefits, based on clear and 
unmistakable error.


REMAND

In October 1996, the RO awarded dependency and indemnity 
compensation benefits to the appellant as surviving spouse of 
the veteran.  In June 1997, the RO notified the appellant by 
letter that it proposed to terminate her award unless 
evidence was submitted to establish her common law marriage 
to the veteran.  Following the aforementioned November 1997 
administrative decision, the present appeal was initiated by 
the appellant with the submission of a notice of disagreement 
received in January 1998.  After the statement of the case 
was issued in December 1999, a timely filed substantive 
appeal was received later the same month.

Pertinent evidence of record at the time of the October 1996 
decision included the appellant's Application for Dependency 
and Indemnity Compensation benefits, received on September 
27, 1996; a certificate of the veteran's death on September 
[redacted], 1996; copies of the veteran's 1952 and 1981 divorce 
decrees and the appellant's 1986 divorce decree; a copy of a 
September [redacted], 1996, Declaration and Registration of Informal 
Marriage; and a Declaration of Status of Dependents, 
apparently signed by the veteran on September [redacted], 1996.

At the appellant's September 2000 hearing, it was indicated 
that the veteran received treatment at VA facilities in early 
1995 until the time of his death.  Hearing transcript, (T.), 
17.  The veteran's death certificate also shows that he died 
at a VA hospital.  Those records, including the 
administrative records, have not been associated with the 
claims file and could contain relevant information regarding 
the veteran's marital status.  The appellant testified that 
VA personnel at those facilities knew her as the veteran's 
spouse.  T. 16.  VA is held to have constructive notice of 
documents generated by VA, even if the documents have not 
been made part of the record in a claim for benefits.  Bell 
v. Derwinski, 2 Vet. App. 611 (1992).  The record currently 
before the Board is incomplete, although the VA is held to 
have notice of the contents of those documents.  Id.  Thus, 
appellate review is frustrated at this time, and a remand is 
in order.   

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO should ensure that all VA 
records, including any administrative 
records that would pertain to the 
veteran's marital status, since January 
1995 are secured and associated with the 
claims file.  

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record regarding whether clear and 
unmistakable error (CUE) existed at the 
time of the October 1996 rating decision.  
If the benefit sought on appeal remains 
denied, the appellant and her 
representative should be furnished a 
supplemental statement of the case with 
all pertinent law regarding CUE and given 
the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	M. Sabulsky
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


